Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO SLOT RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 4 TO SLOT RECEIVABLES PURCHASE AGREEMENT, dated as of May 22,
2013 (this “Amendment”), is entered into by and among: (a) Tenneco Automotive
RSA Company, a Delaware corporation (“Seller”), (b) Tenneco Automotive Operating
Company Inc., a Delaware corporation (“Tenneco Operating”), as initial Servicer
(the “Servicer”, and together with Seller, the “Seller Parties”), (c) Wells
Fargo Bank, National Association, a national banking association, individually
(“Wells Fargo” and, together with its successors and permitted assigns, the
“SLOT Purchaser”), and as agent for the SLOT Purchaser (in such capacity,
together with its successors and assigns in such capacity, the “SLOT Agent”),
and is consented to by JPMorgan Chase Bank, N.A., as First Lien Agent under the
Intercreditor Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “First Lien Agent”). Capitalized terms used and not
otherwise defined herein shall have the meanings attributed thereto in the
Agreement (hereinafter defined).

PRELIMINARY STATEMENTS

The parties hereto are parties to that certain SLOT Receivables Purchase
Agreement dated as of March 26, 2010 (as amended or otherwise modified from time
to time, the “Agreement”). Seller, Servicer, the SLOT Agent, as Second Lien
Agent, and the First Lien Agent are parties to that certain Intercreditor
Agreement dated as of March 26, 2010 (as heretofore amended, the “Intercreditor
Agreement”).

Subject to the terms and conditions hereof, the parties hereto agree to amend
the Agreement as hereinafter set forth.

1. Amendments. The definitions on Exhibit I to the Agreement of the terms set
forth below are hereby amended and restated in their entirety to read,
respectively, as follows:

“Adjusted Concentration Limit” means, at any time, (a) for General Motors
Company and its Affiliates at any time their Extra Special Concentration Limit
remains in effect, 13.0% of the aggregate Outstanding Balance of all Eligible
Receivables after subtracting the Pass Through Reserve, the Warranty Reserve,
the Sales-Promotion Reserve and the Price Give Back Accrual, (b) for Ford Motor
Company and its Affiliates at any time their Extra Special Concentration Limit
remains in effect, 14.0% of the aggregate Outstanding Balance of all Eligible
Receivables after subtracting the Pass Through Reserve, the Warranty Reserve,
the Sales-Promotion Reserve and the Price Give Back Accrual, and (c) (i) at all
other times for General Motors Company and its Affiliates, and Ford Motor
Company and its Affiliates and (ii) for any other Obligor and its Affiliates at
any time, 10.0% of the aggregate Outstanding Balance of all Eligible Receivables
after subtracting the Pass Through Reserve, the Warranty Reserve, the
Sales-Promotion Reserve and the Price Give Back Accrual.

“Extra Special Concentration Amount” means, on any date of determination, for
each of the Obligors specified in the table below, the excess, if any, of
(a) the product of (i) the percentage for such Obligor and its Affiliates set
forth in the table below (the “Extra Special Concentration Limit”), times
(ii) the aggregate Outstanding Balance of all Eligible Receivables, over (b) the
“Overconcentration Amount” under (and as

 



--------------------------------------------------------------------------------

defined in) the First Lien Receivables Purchase Agreement for such Obligor as
determined under the First Lien Receivables Purchase Agreement:

 

OBLIGOR

   EXTRA SPECIAL
CONCENTRATION LIMIT  

General Motors Company and Affiliates

     13.0 % 

Ford Motor Company and Affiliates

     14.0 % 

In the event the SLOT Agent changes its view of the credit risk of any such
Obligor as a result of events or developments occurring after the date of this
Agreement, the SLOT Agent may, upon not less than 10 Business Days’ notice to
Seller, reduce any Extra Special Concentration Limit but not to a limit lower
than the applicable “Special Concentration Limit” under (and as defined in) the
First Lien Receivables Purchase Agreement.

2. Representations and Warranties. In order to induce the SLOT Agent and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to them as follows: (a) The execution and delivery by it
of this Amendment and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder, are within its
organizational powers and authority and have been duly authorized by all
necessary organizational action on its part, (b) this Amendment has been duly
executed and delivered by it, (c) each of its representations and warranties set
forth in Article V of the Agreement is true and correct as of the date hereof in
all material respects as though made on and as of such date, it being understood
that the foregoing materiality qualifier shall not apply to any representation
that itself contains a materiality threshold, and (d) as of the date hereof, no
event has occurred and is continuing that would constitute a Amortization Event
or a Potential Amortization Event.

3. Conditions Precedent. Effectiveness of this Amendment is subject to the prior
or contemporaneous satisfaction of each of the following conditions precedent:
(a) The SLOT Agent shall have received counterparts hereof, duly executed by
each of the parties hereto and consented to by the First Lien Agent, (b) the
SLOT Agent’s counsel shall have received payment in full of its legal fees and
disbursements; and (c) each of the representations and warranties contained in
Section 2 of this Amendment shall be true and correct in all material respects,
it being understood that the foregoing materiality qualifier shall not apply to
any representation that itself contains a materiality threshold.

4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. Integration; Binding Effect; Survival of Terms. This Amendment contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).

 

2



--------------------------------------------------------------------------------

4.3. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.4. Ratification. Except as expressly modified hereby, the Agreement is hereby
ratified, approved and confirmed in all respects.

<Signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Lien Agent By:  

/s/ Michael J. Landry

Name:   Michael J. Landry Title:   Vice President

 

4



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation By:  

/s/ John E. Kunz

Name:   John E. Kunz Title:   President and Treasurer
TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation By:  

/s/ Gary Silha

Name:   Gary Silha Title:   Assistant Treasurer

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation By:  

/s/ John E. Kunz

Name:   John E. Kunz Title:   Vice President Treasurer and Tax

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO: JPMORGAN CHASE BANK, N.A., as First Lien Agent
By:  

/s/ Corina Mills

Name:   Corina Mills Title:   Executive Director

 

6